

117 HR 2790 IH: Long-Term Unemployment Elimination Act of 2021
U.S. House of Representatives
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2790IN THE HOUSE OF REPRESENTATIVESApril 22, 2021Mr. Levin of Michigan (for himself and Mr. Kilmer) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo establish jobs programs for long-term unemployed workers, and for other purposes.1.Short titleThis Act may be cited as the Long-Term Unemployment Elimination Act of 2021.2.PurposeThe purpose of this Act is to provide job opportunities for every long-term unemployed worker in the United States.3.DefinitionsIn this Act:(1)Career servicesThe term career services includes the services described in section 134(c)(2)(A) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(c)(2)(A)).(2)Covered areaThe term covered area means the local area in which a local board is carrying out a jobs program, or (in the circumstances described in section 4(d)) the local area in which a community-based organization is carrying out a jobs program, under this Act.(3)Eligible workerThe term eligible worker means an individual who—(A)is not less than 18 years old;(B)is authorized to be employed in the United States for purposes of section 274A of the Immigration and Nationality Act (8 U.S.C. 1324a);(C)has not been employed or a full-time student for a period of not less than 27 weeks (except as modified under section 5(e)); and(D)is currently seeking employment and has been seeking employment for a period of not less than 4 weeks (except as modified under section 5(e)).(4)Individual with a barrier to employmentThe term individual with a barrier to employment has the meaning given in section 3(24) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102(24)), except that such term shall not include individuals who meet the terms of the definition in that section solely on the basis of their status as long-term unemployed individuals.(5)On-the-job trainingThe term on-the-job training has the meaning given the term in section 3(44) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102(44)), except that subparagraph (B) of that section shall not apply.(6)Participating employerThe term participating employer means an employer—(A)that is—(i)a government agency;(ii)a nonprofit organization;(iii)operating as an employment social enterprise; or(iv)a business; and(B)includes—(i)an employer at the site of employment for an eligible worker in a program position; or(ii)a community-based organization that acts as an employer of record by—(I)assuming the roles and responsibilities assigned to employers described in clause (i) under this Act;(II)entering into an agreement with an employer described in clause (i) to set forth the terms and conditions for employment of an eligible worker in a program position in a jobs program in accordance with the provisions of this Act; and(III)acting as an intermediary between eligible workers and employers described in clause (i) to facilitate participation in the jobs program involved.(7)Payroll taxesThe term payroll taxes means taxes under section 3111, 3221, 3301, or 3321 of the Internal Revenue Code of 1986, and any similar State or local tax imposed on employers.(8)Pre-apprenticeshipThe term pre-apprenticeship, used with respect to a program, means a program that is designed to prepare individuals to enter and succeed in a registered apprenticeship program and is carried out by an entity that has a documented partnership with at least one sponsor of a registered apprenticeship program.(9)Program position(A)In generalThe term program position, used with respect to a jobs program—(i)means a position—(I)in a temporary job that is designed to lead to long-term employment; and(II)that is provided along with, as necessary, career services, supportive services, and training services to enable an individual to succeed in the job and obtain and retain long-term employment; and(ii)includes—(I)a position in a transitional job;(II)a position in a registered apprenticeship program; and(III)an approved national service position made available under section 129 of the National and Community Service Act of 1990 (42 U.S.C. 12581), including a position sponsored under subsection (i) of that section, subject to subparagraph (B).(B)Rule(i)Employers with certain program positionsA participating employer for an eligible worker (or an employer at the site of employment for an eligible worker) in a program position described in subparagraph (A)(ii)(III) shall be considered to be a service sponsor, as defined in section 101 of the National and Community Service Act of 1990 (42 U.S.C. 12511).(ii)Eligible workers in certain program positionsIn parity with section 101(30) of the National and Community Service Act of 1990 (42 U.S.C. 12511(30)), an eligible worker in such a program position shall not be considered to be an employee of the participating employer (or of an employer at the site of employment for the eligible worker).(10)Recognized postsecondary credentialThe term recognized postsecondary credential means such a credential as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102), if the provider of the program leading to the credential is identified under section 122(h) of such Act (29 U.S.C. 3152(h)).(11)Registered apprenticeship programThe term registered apprenticeship program means a program registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.).(12)SecretaryThe term Secretary means the Secretary of Labor.(13)Transitional jobThe term transitional job means a job described in section 134(d)(5) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(d)(5)), without regard to the limitation described in that section on funding for such jobs.(14)WIOA termsThe terms adult education and literacy activities, career pathway, community-based organization, customized training, industry or sector partnership, in-demand industry sector or occupation, integrated education and training, local area, local board, one-stop operator, poverty line, State area, State board, supportive services, training services, and veteran have the meanings given the terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).(15)Worker-owned enterprise(A)In generalThe term worker-owned enterprise means—(i)an eligible worker-owned cooperative, as defined in section 1042(c)(2) of the Internal Revenue Code of 1986; or(ii)an enterprise for which the majority of the voting stock is owned by workers employed by such enterprise.(B)Voting stockFor purposes of subparagraph (A)(ii), the share of the voting stock owned by workers shall include stock held by an employee stock ownership plan, as defined in section 4975(e)(7) of such Code.4.Jobs programs for long-term unemployed workers(a)In general(1)EstablishmentThe Secretary shall establish and administer a jobs initiative for eligible workers, consisting of jobs programs carried out through local boards.(2)PartnershipsA local board may enter into a partnership with one or more community-based organizations to submit an application and carry out a jobs program.(3)AgreementsIn administering the initiative, the Secretary shall enter into 4-year agreements with local boards, under which the Secretary shall provide payments to local boards. Such an agreement shall specify which functions described in this Act will be carried out by the local board, by the community-based organization, and by the partnership.(4)PaymentsThe Secretary shall make such a payment in an amount that equals the eligible costs incurred by the local board—(A)to provide wages and compensation for program positions for eligible workers under this section, minus any employer share of the eligible costs of providing the wages and compensation;(B)to provide career services, supportive services, and training services to eligible workers under this section; and(C)to administer the jobs program under this section.(b)Local board applicationTo be eligible to enter into an agreement under subsection (a), a local board shall submit an application to the Secretary at such time, in such manner, and containing a 4-year plan that includes such information as the Secretary may require, including—(1)the number of eligible workers that the local board proposes to serve under the jobs program involved and the estimated cost of serving that number of workers;(2)a plan for one-stop operators to identify the issues preventing each eligible worker served by the jobs program from securing employment, and to reduce the impact of those issues with career services, supportive services, and training services;(3)a description of how the local board will engage labor organizations, joint labor-management organizations, community-based organizations, community colleges, economic development agencies, and career and technical education programs as partners to provide training services to eligible workers, including any—(A)adult education and literacy activities, including activities of English language acquisition, and integrated education and training programs;(B)pre-apprenticeship and registered apprenticeship programs; and(C)career pathways;(4)a description of how the local board will support the creation and expansion of industry or sector partnerships and alignment of the jobs program with career pathways to improve outcomes for eligible workers in program positions;(5)proposed levels for the performance accountability measures described in subsection (c);(6)a description of the controls established by the local board to assure that the local board—(A)disburses funding to each participating employer for all eligible costs described in subsection (h) incurred under the jobs program, minus the employer share described in subsection (i);(B)oversees participating employers to ensure compliance with program rules and collection of accurate data for performance accountability measures described in subsection (c); and(C)requests accurate advance payment or reimbursement for the eligible costs described in subsection (h), minus any employer share described in subsection (i) of the eligible costs;(7)a description of how the local board will collaborate with the corresponding State board to implement the jobs program and align such program with the plan submitted by the corresponding State board under subtitle A of title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3111 et seq.); (8)a description of how the local board will align the activities carried out under the grant with the activities carried out under—(A)the plans submitted by the local board under subtitle A of title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3111 et seq.);(B)the employment and training program established by the corresponding State under the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.);(C)the corresponding State program for temporary assistance for needy families established under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.);(D)the national service plan submitted by the corresponding State Commission on National and Community Service under section 178 of the National and Community Service Act of 1990 (42 U.S.C. 12638);(E)programs established under the Second Chance Act of 2007 (34 U.S.C. 60501 et seq.);(F)employment and community development programs carried out by the Secretary of Housing and Urban Development;(G)career and technical education programs authorized by the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.);(H)the continuum of care projects (relating to ending homelessness) carried out under applications submitted, by communities serving an area that is substantially similar to the covered area, under subtitle C of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et seq.); (I)programs to support competitive integrated employment for individuals with disabilities, including programs of vocational rehabilitation services under title I of the Rehabilitation Act of 1973 (29 U.S.C. 720 et seq.) and the Ticket to Work and Self-Sufficiency Program carried out under section 1148 of the Social Security Act (42 U.S.C. 1320b–19);(J)the program of employment services provided under the Wagner-Peyser Act (29 U.S.C. 49 et seq.); and (K)employment and training programs for veterans; and (9)assurances that—(A)prior to the placement of an eligible worker in a program position, the local board will consult with the appropriate local labor organization, if any, representing employees in the covered area who are engaged in the same or similar work as that proposed to be carried out by the eligible worker, to prevent the displacement and protect the rights of such employees; and(B)the local board will comply with the nondisplacement provisions of subsection (f) and the grievance procedures of subsection (g).(c)Performance accountability(1)In generalFor each local board, the performance accountability measures shall consist of the indicators described in paragraph (2) and the levels described in paragraph (3).(2)IndicatorsThe indicators for the performance accountability measures shall consist of—(A)the primary indicators of performance described in section 116(b)(2)(A)(i) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)(i));(B)the number of eligible workers placed in jobs created by the jobs program of the local board;(C)for households with an eligible worker who participated in the program, the average increase in income by the end of such participation; and(D)the percentage of program positions filled by eligible workers who were individuals with a barrier to employment.(3)Acceptable overall levels of performanceThe local board shall reach agreement with the Secretary, acting in consultation with the Secretary of Education, on acceptable overall levels of performance for each indicator described in paragraph (2) for each year covered by the application submitted under subsection (b). In reaching such agreements, the local board and the Secretaries shall take into account—(A)the purpose of this Act, as described in section 2, by seeking to provide job opportunities for as many eligible workers as possible; and(B)the factors described in section 116(b)(3)(A)(v) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(3)(A)(v)), except that references in that section to a State shall be considered to be references to a local area.(4)Reporting requirement(A)In generalThe local board shall provide information specifying the board's level of performance on the performance accountability measures specified in this subsection, including disaggregated data specified under subparagraph (B), as part of the local board performance reports established under section 116(d) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(d)).(B)Disaggregated dataEach such performance report shall include data specifying the board’s level of performance with respect to individuals with barriers to employment, disaggregated by each subpopulation of such individuals, and by race, ethnicity, sex, and age.(d)Sanctions for failure To meet performance accountability measures or submit an application(1)Performance improvement plan and technical assistanceIf a local board fails to meet performance accountability measures specified in subsection (c)—(A)the local board shall develop a performance improvement plan; and(B)the Secretary and State board may provide technical assistance, including assistance in the development of the performance improvement plan.(2)Repeated failure to meet performance accountability measuresIf a local board fails to meet the performance accountability measures for at least 3 consecutive years, the Secretary may enter into an agreement with a community-based organization to carry out a jobs program serving the corresponding local area in place of the local board.(3)Failure to submit application(A)In generalIf a local board fails to submit an application under subsection (b) by the such date as the Secretary may require—(i)the Secretary shall notify the local board of the local board’s failure to submit such application; and(ii)the Secretary and State board may provide technical assistance to enable the local board to submit such application.(B)Failure to submit application for 1 year or longerIf a local board fails to submit an application under subsection (b) for 1 year or longer after the date described in subparagraph (A), the Secretary may enter into an agreement with a community-based organization to carry out a jobs program serving the corresponding local area in place of the local board. (4)Programs carried out by community-based organizations(A)ApplicationA community-based organization that seeks to carry out a jobs program in place of a local board as described in paragraph (2) or (3) shall submit an application to the Secretary.(B)SelectionThe Secretary shall select, on a competitive basis, community-based organizations to carry out jobs programs as described in paragraphs (2) and (3) for a local area. The Secretary shall select such organizations based on their ability to implement a jobs program that achieves the highest levels on the performance accountability measures, taking into account the factors described in section 116(b)(3)(A)(v) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(3)(A)(v)), except that references in that section to a State shall be considered to be references to a local area, and meets the other requirements specified in this Act.(C)RenewalAfter the initial selection under subparagraph (B), the Secretary shall, every 4 years, hold a new competition to select community-based organizations to carry out jobs programs for local areas. The local board for such an area may also submit an application in such competition.(D)ImplementationThis Act shall apply to a community-based organization selected under this paragraph as if the organization was the local board for the corresponding local area.(e)Participating employer(1)In generalParticipating employers shall be selected by a local board. An entity who seeks to be a participating employer shall enter into an agreement with the local board to act as a participating employer under this subsection.(2)Selection criteria(A)In generalTo select participating employers (including the renewal of such a selection), the local board shall take into account the considerations, and comply with the requirements, specified in subparagraphs (B) through (H).(B)Worker feedbackThe local board shall provide an opportunity for eligible workers to provide feedback on participating employers, and shall take this feedback into account when determining whether to renew the selection of an employer.(C)Labor organizations(i)In generalThe local board shall consider input from labor organizations and joint labor-management organizations to select participating employers.(ii)Collective bargaining agreementsFor a site of employment at which workers are covered by a collective bargaining agreement, the local board shall not place a program participant in a program position at the site without the consent of all labor organizations and joint labor-management organizations representing workers at such site. (D)Long-term employment prospectsThe local board shall consider whether the employer under consideration is proposing or providing an experience that will help eligible workers secure long-term employment after the program position ends, either with the participating employer or another employer.(E)Community impact and input(i)Community impact preferenceThe local board shall consider whether the employer is offering program positions in which the work to be performed is designed to have a positive impact on the communities in the covered area served through the jobs program, and shall develop criteria for that positive impact based on input from members of such communities.(ii)Community inputThe local board shall also provide an opportunity for such communities to provide input on how a participating employer should be selected and whether specific employers should be selected, and shall take this input into account when selecting a participating employer.(F)In-demand industry sector or occupationThe local board shall consider whether the employer is offering program positions that lead to employment in an in-demand industry sector or occupation.(G)Type of businessThe local board shall consider whether the employer is—(i)a worker-owned enterprise; or(ii)a small business concern owned and controlled by women, a small business concern owned and controlled by socially and economically disadvantaged individuals, a small business concern owned and controlled by veterans, or a qualified HUBZone small business concern, as those 4 terms are defined in section 8(d)(3) of the Small Business Act (15 U.S.C. 637(d)(3)).(H)Other factorsThe local board may consider other factors, besides the factors explicitly stated in this paragraph, that are relevant to achieving the performance accountability measures and other requirements specified in this Act.(3)Participating employer dutiesThe participating employer shall—(A)provide wages for each eligible worker in a program position at a rate that—(i)is not less than the greatest of the 3 rates described in subsection (h)(1)(B); (ii)is not less than the customary rate paid by the employer for the same or similar work performed by other employees who—(I)are not eligible workers in program positions;(II)are similarly situated in similar occupations by the same employer; and(III)have similar training, experience, and skills; and(iii)is in accordance with any applicable collective bargaining agreements at the site of employment; (B)provide benefits for each eligible worker in a program position—(i)at the same level as is provided to other employees who are not eligible workers in program positions; and(ii)in accordance with any applicable collective bargaining agreements at the site of employment; (C)ensure that the site of employment is a location where an eligible worker in a program position who is an individual with a disability, as defined in section 7 of the Rehabilitation Act of 1973 (29 U.S.C. 705), interacts with other persons who are not such individuals with disabilities (not including supervisory personnel or individuals who are providing services to such worker) to the same extent as individuals who are not such individuals with disabilities and who are in comparable positions interact with other persons;(D)offer opportunities for advancement to eligible workers in program positions, as appropriate, that are similar to those for other employees who are not eligible workers in program positions; and(E)fulfill legal and administrative duties including payroll processing, tax withholding and documentation, making deductions for any applicable labor organization dues, and meeting liability requirements such as workers’ compensation requirements. (4)Payment to participating employer(A)Wages and compensationThe local board shall provide payment to the participating employer for all eligible costs described in subsection (h) for wages and compensation provided by the employer for eligible workers in program positions, minus the employer share described in subsection (i).(B)Employer-provided trainingThe local board may enter into an agreement with the participating employer under which the employer provides on-the-job training or customized training to eligible workers, and, subject to subsection (h)(3), the local board provides payment to reimburse the employer for the cost of providing the training described in the agreement.(f)Nondisplacement(1)Nondisplacement of existing employeesThe participating employer shall not place an eligible worker hired for a jobs program in a position under this Act if—(A)employing such individual will result in the layoff or partial displacement (such as a reduction in hours, wages, or employment benefits) of an existing employee (as of the date of the hiring) of the employer;(B)such individual will assume any of the duties or responsibilities of an employee who is on strike;(C)employing such individual infringes upon the promotional opportunities of an existing employee (as of the date of the hiring) of the employer; or(D)such individual will perform the same work or substantially the same work as that performed by any individual, employed by the employer at the site of employment, who—(i)has been laid off or partially displaced (as such term is described in subparagraph (A)); and(ii)has not been offered by to be restored to the position the employee had immediately prior to being laid off or partially displaced.(2)Prohibition on rotationThe participating employer may not make placements in a program position by constantly rotating new eligible workers into a permanent position temporarily, except in circumstances in which—(A)the employer reasonably intends to promote each such eligible worker to a different permanent position within the employer’s business at the end of that worker’s employment in the program position; or(B)the program position is part of an on-the-job training program that leads to a recognized postsecondary credential.(3)Nondisplacement of government employees or functions(A)Government agencyA participating employer that is a government agency may not place an eligible worker hired for a jobs program in an existing position (as of the date of the hiring) that is subject to civil service laws of a Federal, State, or local government.(B)Other participating employerA participating employer that is not a government agency may not use funds provided under this Act to provide services or carry out other functions that are customarily provided by a unit of State government or general local government.(4)Limitation on program positions for participating employer(A)In generalNo more than 10 percent of the employees of a participating employer may be in program positions funded under this Act, except as provided in any of subparagraphs (B) through (E).(B)MinimumA participating employer with fewer than 10 employees may employ 1 individual in a program position funded under this Act.(C)MaximumA participating employer with more than 1,000 employees may employ not more than 100 individuals in program positions funded under this Act, unless the employer obtains permission under subparagraph (D).(D)Permission(i)In generalA local board may grant permission for a participating employer to have a higher percentage or number of employees in program positions than is allowed under subparagraph (A) or (C)—(I)under the circumstance described in subclause (I) or (II) of clause (ii); or(II)under the circumstance described in clause (ii)(III), with the consent of all labor organizations and joint labor-management organizations representing workers at the site involved. (ii)CircumstancesThe circumstances described in this clause are any of the following:(I)A circumstance in which the most recent 3-month average of the unemployment rate in the covered area is not less than 8 percent.(II)A circumstance in which the employer is a worker-owned enterprise and worker-ownership is widely available to the employer’s employees, including eligible workers in program positions.(III)A circumstance in which a collective bargaining agreement covers eligible workers in program positions at a site of employment.(iii)Duration(I)In generalAn employer granted the permission described in clause (i) under the circumstance described in clause (ii)(I) may be granted such permission for a term of not more than 2 years, subject to subclause (II), regardless of whether the unemployment rate in the covered area falls below 8 percent during that 2-year period.(II)RenewalIf the permission is granted under a circumstance described in clause (ii)(I) and is scheduled to expire in 3 months or less, and if the most recent 3-month average of the unemployment rate in the covered area is not less than 8 percent, the local board may renew the permission for another term described in subclause (I).(E)Application to government agencyIf the employer is a Federal, State, or local agency, the limitations described in subparagraphs (A), (B), and (C) shall be applied separately to each unit within that agency.(F)ModificationThe requirements of this paragraph may be modified under section 5(e).(G)DefinitionFor purposes of this paragraph and subsection (g), the term participating employer shall not include a community-based organization that acts as an employer of record and (even if a community-based organization is so acting) shall include the employer at the site.(g)Grievance procedure(1)In generalThe local board shall establish and maintain a procedure for the filing and adjudication of grievances from participants, labor organizations, or joint labor-management organizations, and other interested individuals concerning participating employers, including grievances relating to proposed placements of eligible workers with such employers. (2)Deadline for grievancesExcept for a grievance that alleges fraud or criminal activity, a grievance shall be filed not later than 1 year after the date of the alleged occurrence of the event that is the subject of the grievance.(3)Deadline for hearing and decision(A)HearingA hearing on any grievance conducted under this subsection shall be conducted not later than 30 days after the filing of such grievance.(B)DecisionA decision on any such grievance shall be made not later than 60 days after the filing of such grievance.(4)Arbitration(A)In general(i)Jointly selected arbitratorIn the event of a decision on a grievance that is adverse to the party who filed the grievance, or 60 days after the filing of such grievance if no decision has been reached, such party shall be permitted to submit such grievance to binding arbitration before a qualified arbitrator who is jointly selected and independent of the interested parties.(ii)Appointed arbitratorIf the parties cannot agree on an arbitrator, the Secretary shall appoint an arbitrator from a list of qualified arbitrators within 15 days after receiving a request for such appointment from one of the parties to the grievance.(B)Deadline for proceedingAn arbitration proceeding shall be held not later than 45 days after the request for such arbitration proceeding, or, if the arbitrator is appointed by the Secretary in accordance with subparagraph (A)(ii), not later than 30 days after the appointment of such arbitrator.(C)Deadline for decisionA decision concerning a grievance shall be made not later than 30 days after the date such arbitration proceeding begins.(D)Cost(i)In generalExcept as provided in clause (ii), the cost of an arbitration proceeding shall be divided evenly between the parties to the arbitration.(ii)ExceptionIf a participant, labor organization, joint labor-management organization, or other interested individual described in paragraph (1) prevails under a binding arbitration proceeding, the other entity that is a party to such grievance shall pay the total cost of such proceeding and the attorneys’ fees of such participant, labor organization, or individual, as the case may be.(5)Proposed placementIf a grievance is filed regarding a proposed placement of an eligible worker with a participating employer, such placement shall not be made unless the placement is consistent with the resolution of the grievance pursuant to this subsection.(6)RemediesRemedies for a grievance filed under this subsection include—(A)suspension of payments for the participating employer;(B)termination of such payments;(C)prohibition of the placement described in paragraph (5);(D)in a case in which the grievance is filed by an individual eligible worker or program participant—(i)the eligible worker’s selection to be a program participant, or the program participant’s reinstatement, as the case may be; and(ii)other changes in the terms and conditions of employment applicable to the individual; and(E)in a case in which the grievance involves a violation of subsection (f) and the employer of the displaced employee is the participating employer—(i)reinstatement of the displaced employee to the position held by such employee prior to displacement;(ii)payment of lost wages and benefits of the displaced employee;(iii)reestablishment of other relevant terms, conditions, and privileges of employment of the displaced employee; and(iv)such equitable relief as is necessary to correct any violation of subsection (f) or to make the displaced employee whole.(7)EnforcementSuits to enforce awards under this subsection may be brought in any district court of the United States having jurisdiction of the parties, without regard to the amount in controversy and without regard to the citizenship of the parties.(8)Existing grievance proceduresNotwithstanding any other provision of this subsection, a grievance relating to a site of employment that is covered by a collective bargaining agreement that includes a grievance procedure that applies to such grievance shall be adjudicated under the terms of such grievance procedure and not this subsection. Nothing in this subsection shall be construed to limit the application of any grievance procedure included in a collective bargaining agreement. (h)Eligible costs(1)Wages and compensation(A)In generalSubject to paragraph (2), for purposes of this Act, the eligible costs of providing wages and compensation shall be the eligible costs of providing the wages described in subparagraph (B), and the compensation described in subparagraph (C), for eligible workers.(B)WagesThe eligible costs described in this subparagraph shall be the costs of providing wages at a rate that is the greatest of—(i)the applicable minimum wage rate under section 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) (not counting any rate authorized for employment under special certificates under section 14 of such Act (29 U.S.C. 214));(ii)the applicable State or local minimum wage rate; or(iii)a rate, calculated as an amount per hour, with the amount determined by dividing the poverty line for a family of 4 by 2,080.(C)CompensationThe eligible costs described in this subparagraph—(i)subject to clause (ii), shall be nonwage expenses that are directly related to compensation for eligible workers, including—(I)costs for employer payroll taxes;(II)costs for employee benefits;(III)costs to provide a national service education award for approved national service positions sponsored under section 129(i) of the National and Community Service Act of 1990 (42 U.S.C. 12581(i)); and(IV)costs of fulfilling the duties described in subsection (e)(3)(E); and(ii)for each eligible worker, shall not exceed 20 percent of the eligible costs of providing the wages described in subparagraph (B).(2)Limitation for duration of wages and compensation(A)In generalSubject to subparagraph (B), an eligible cost related to wages and compensation for a program position is an expense related to the first 12 months of the program position, subject to section 5(e).(B)ExtensionA local board may extend the 12-month period described in subparagraph (A) for not more than an additional 12 months, subject to section 5(e), to the extent that such extension is necessary to cover the period of a program position that is part of an on-the-job training program that leads to a recognized postsecondary credential.(3)Career services, supportive services, and training services(A)Aggregate limitThe eligible costs of providing, or facilitating the provision of, career services, supportive services, and training services to eligible workers shall, in total, not exceed 20 percent of the total eligible costs of providing the wages described in paragraph (1)(B) to those eligible workers.(B)Flexibility for individualsThe limit in subparagraph (A) shall apply to the eligible costs for the total amount of such career services, supportive services, and training services provided by a jobs program to all eligible workers, and shall not be construed to constitute a separate limit on the eligible costs for the career services, supportive services, and training services so provided to each eligible worker.(C)ModificationThe requirements of this paragraph may be modified under section 5(e).(4)Administration(A)Local boardsThe eligible costs incurred by a local board (and a State board, under subparagraph (B)) of administering a jobs program under this section shall not exceed 10 percent of the total eligible costs of providing the wages described in paragraph (1)(B) to all eligible workers served by the jobs program.(B)State boardsA State board may enter into an agreement with a local board to receive a portion of the amount made available under subparagraph (A) to carry out the responsibilities of the State board under subsection (k). (C) SecretaryOf the maximum amount that the Secretary may make available under subparagraph (A) with respect to a jobs program, the Secretary may reserve not more than 10 percent to administer the jobs program under this section.(5)ModificationThe requirements of paragraphs (2), (3), and (4) may be modified under section 5(e).(i)Employer share for wages and compensation(1)In general(A)BaselineExcept as provided in subparagraph (C), for a local board carrying out a jobs program in a covered area where the unemployment rate does not exceed 5 percent, the employer share of the eligible costs for wages and compensation shall be 33 percent.(B)Higher unemployment covered areasExcept as provided in subparagraph (C), for a local board carrying out a jobs program in a covered area where the unemployment rate exceeds 5 percent, the employer share of those costs shall be the percentage (not less than 0 percent) obtained by subtracting—(i)3.3 percentage points for every half of a percentage point by which the unemployment rate in the covered area exceeds 5 percent; from(ii)33 percent.(C)Second year for program positions leading to recognized postsecondary credentialsWith respect to an eligible worker who is in the second year of a program position that is part of an on-the-job training program, pre-apprenticeship program, or registered apprenticeship program, that leads to a recognized postsecondary credential, the employer share of the eligible costs of wages and compensation for the project shall be 50 percent. That employer share for such a worker shall remain 50 percent regardless of any change in the unemployment rate of the covered area.(2)RecalculationThe employer share under subparagraphs (A) and (B) of paragraph (1) shall be recalculated for the local board once per calendar quarter, using the unemployment rate from the calendar quarter in the 12-month period preceding the calculation with the highest average unemployment rate in the covered area.(3)ModificationThe requirements of this subsection may be modified under section 5(e).(j)Requirements for the Secretary of LaborThe Secretary shall—(1)oversee jobs programs funded under this Act to ensure that program requirements are being met, and verify that requests for Federal funding accurately reflect eligible costs;(2)perform random, periodic audits to determine compliance with this Act;(3)provide payments to local boards for the eligible costs described in subsection (h), minus any employer share of the eligible costs described in subsection (i);(4)evaluate the performance of jobs programs carried out under this section, which may include entering into agreements with other entities to conduct such evaluations;(5)establish a clearinghouse to identify and publicize best practices used by local boards carrying out such jobs programs this Act;(6)provide technical assistance to local boards, and to State boards that are providing assistance to local boards, carrying out such jobs programs under this Act;(7)conduct outreach to State boards, local boards, employers, and eligible workers to maximize opportunities for participation in jobs programs by eligible workers, in furtherance of the purpose of this Act as described in section 2, by providing job opportunities for as many eligible workers as possible; and(8)administer this Act in consultation with the Secretary of Education, the Secretary of Housing and Urban Development, the Secretary of Health and Human Services, the Attorney General, and the Secretary of Veterans Affairs.(k)Role of State boardsIn order to assist local boards in carrying out programs under this Act, a State board may—(1)work with local boards to develop statewide strategies to implement programs under this Act;(2)align programs carried out under this Act with the plan submitted by the State board under subtitle A of title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3111 et seq.); (3)facilitate coordination of programs carried out under this Act with the activities carried out under—(A)the employment and training program established by the corresponding State under the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.);(B)the corresponding State program for temporary assistance for needy families established under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.); (C)the national service plan submitted by the corresponding State Commission on National and Community Service under section 178 of the National and Community Service Act of 1990 (42 U.S.C. 12638); and(D)the corresponding State plan for career and technical education under part B of title I of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2341 et seq.); (4)assist local boards in the process of submitting applications under this Act; and(5)provide technical assistance to local boards and employers participating in programs under this Act.(l)Payment(1)Advance paymentThe Secretary may provide a payment under this Act, as described in subsection (a), for a quarter on the basis of an advance estimate of expenditures submitted by the local board and any other investigation the Secretary may find necessary.(2)Retrospective adjustmentThe Secretary may reduce or increase a payment referred to in paragraph (1) for a quarter as necessary to adjust for any overpayment or underpayment resulting from such a payment in a previous quarter.(3)ReimbursementThe Secretary may provide a reimbursement payment under this Act, as described in subsection (a), for a quarter on the basis of the actual expenditures of the local board, if payment has not already been made under this subsection for the same expenditure.(m)Mandatory fundingFor the purpose of carrying out this section, there is authorized to be appropriated and there is appropriated, out of any money in the Treasury not otherwise appropriated, such sums as may be necessary for fiscal year 2021 and each subsequent fiscal year.5.Grants for high-poverty areas and areas with chronically low employment rates(a)DefinitionsIn this section:(1)High-poverty areaThe term high-poverty area means an area in which the poverty rate, as determined by the Bureau of the Census, has been not less than 20 percent for a period of not less than 3 years.(2)Prime working-age employment-to-population rationThe term prime working-age employment-to-population ratio, used with respect to an area, means the ratio of the number of individuals age 25 through 54 in the area who are employed, to the number of individuals age 25 through 54 in the area.(b)EstablishmentThe Secretary shall award grants on a competitive basis to local boards (including community-based organizations, consistent with section 4(d)(4)(D)), that carry out jobs programs described in section 4, to provide for added costs related to carrying out the programs with modified standards specified in subsection (e), with the purpose of achieving economic development and job growth through the programs. The Secretary shall award the grants for periods of 4 years, and pay such grants as provided under section 4(l).(c)ApplicationTo be eligible to receive a grant under this section, a local board shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including—(1)a plan for the jobs program involved to achieve performance accountability measures described in section 4(c) through modified standards described in subsection (e), and sustain that achievement in the long term without permanent support from a grant awarded under this section;(2)information that demonstrates stakeholder engagement in the jobs program from the public and private sectors, especially major institutions such as institutions of higher education, hospitals, or other large employers and organizations, that are located in the covered area; and(3)a plan to ensure that residents of the covered area are part of the operation of and benefit from the results of the jobs program, which may include a plan to expand worker-owned enterprises, expand small local businesses, support start-up businesses owned by covered area residents, or give covered area residents a role in carrying out the jobs program.(d)PriorityIn selecting a local board to receive a grant under this section, the Secretary shall give priority to local boards proposing to serve—(1)high-poverty areas; or(2)areas for which the prime working-age employment-to-population ratio has been low, relative to that ratio for the United States, for a period of not less than 3 years.(e)Modification of certain standardsIn awarding a grant under this section to a local board, the Secretary is authorized to modify 1 or more of the following standards for the program carried out by the local board, if the Secretary determines that making such a modification can be reasonably expected to help the program achieve the performance accountability measures referred to in subsection (c)(1):(1)The periods of time specified in subparagraphs (C) and (D) of section 3(3).(2)The limitation on the percentage or number of employees in program positions with a single participating employer, as specified in section 4(f)(4).(3)The allowable duration of funding for wages and compensation as eligible costs, for a program position, as specified in section 4(h)(2).(4)The limitation on eligible costs for career services, supportive services, and training services, as specified in section 4(h)(3).(5)The limitation on eligible costs for administration, as specified in section 4(h)(4).(6)The employer share of eligible costs for wages and compensation, as specified in section 4(i).(f)EvaluationsThe Secretary shall—(1)evaluate the performance of jobs programs that receive funding under this section, which may include entering into agreements with other entities to conduct such evaluations; and(2)identify and publicize best practices used by local boards carrying out jobs programs that receive funding under this section, through the clearinghouse described in section 4(j)(5).(g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for fiscal year 2021 and each subsequent fiscal year.